Title: To Thomas Jefferson from David Humphreys, 8 April 1791
From: Humphreys, David
To: Jefferson, Thomas


Mafra, 8 Apr. 1791. In France uncommon agitation produced by journey of king’s aunts to Rome. Great tumults in Paris. Repairing of Chateau de Vincennes, effort of mob to destroy it, and resultant confrontation with the national guard. Another dangerous affair at the Tuileries, involving misunderstanding between Lafayette and the mayor. “The Marquis is said to have acquired additional popularity by his promptness, decision and moderation in quelling these tumults. He is still not without his Enemies.… What, or whether any farther, calamities are in reserve, for that Kingdom, before its Revolution shall be completed, I pretend not to predict.” Disorders in provinces and opposition of nobility and higher clergy lead malcontents to hope for counter-revolution. Threatened invasion under Prince de Condé, but the current of events authorizes expectation it will fail if attempted.—King much indisposed but recovered. Some new bishops consecrated in place of those refusing oath. Public property sells much higher than estimated; nearly 30 million in assignats burned.—Troubles in Geneva in mid-February now subsided. Bishop of Liège returned to his principality, but no cordial reconciliation. No perfect calm in Austrian Netherlands, where people have not lost  sight of their objects. “As mankind have become more enlightened, the situation of Sovereigns and Subjects is wonderfully changed. A People, having once unsuccessfully attempted a Revolution and having found… they were not subjected to those rigorous punishments which used to be inflicted on Rebels” will be encouraged in efforts to redress their grievances and confirm their rights.
Conference at Svishtov, according to most recent advices, will not achieve peace between Russians and Turks. Letter of 16 Feb. from Vienna indicates that Convention of Reichenbach may before now have resulted in conclusive peace. Latest advices from North show Empress of Russia determined not to have peace imposed by mediating powers. Her affairs do not seem to be in that exhausted condition the English have long foretold. Nor, after amazing success, will she consent to have England and her allies dictate that everything “remain in the original state.” But all Turks, save the Sultan, deprecate the war and wish peace, trembling for Constantinople. Ottoman government makes languid efforts and tries in vain to conceal its armies’ disasters: “several men and women have been thrown alive into the Sea for speaking of them.” If mediating powers do not extricate Turks by negociation, it remains to be seen whether they will succour them by the sword. “Opinions are various.” It is understood they have unsuccessfuly sought further alliances with Denmark and Sweden. Russia seeks Danzig, England negociates with Poland. He encloses two papers of the British minister at Warsaw. Meantime, in England, naval preparations under way.
“Since the date of my last letter it has rained here every day, and at times with such abundance that the ground, which was before exceedingly parched with drought, does not require any more moisture at present. I do not know how extensively these seasonable showers have prevailed.”
